                 Case:
AO 106 (Rev. 04/10)       1:20-mj-00439-KLL
                    Application for a Search Warrant       Doc #: 1 Filed: 06/19/20 Page: 1 of 6 PAGEID #: 1


                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Southern District of Ohio

             In the Matter of the Search of                                   )
         (Briefly describe the property to be searched                        )
          or identify the person by name and address)
                                                                              )           Case No.         1:20-mj-439
  Priority Mail, Tracking Number, 9505 5100 6143 0167 3395 03,                )
addressed to Devon Self Storage, 737 W 6th St, Cincinati OH 45203,
with a return address of Andrew Davidson, 10050 Bridge St #3516,              )
                         Truckee CA 96160.                                    )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
   Priority Mail, Tracking Number, 9505 5100 6143 0167 3395 03, addressed to Devon Self Storage, 737 W 6th St, Cincinati OH 45203, with a return address of
                                               Andrew Davidson, 10050 Bridge St #3516, Truckee CA 96160.

located in the             Southern               District of                     Ohio                      , there is now concealed (identify the
person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title
21, United States Code, Section 841(a)(1).

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of: Title 21
         Code Section                                                             Offense Description
21 U.S .C. 841 (a ) (1)                          Possession with intent to distribute a controlled substance


          The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Jason R. Roth

                Continued on the attached sheet.
                Delayed notice          days (give exact ending date if more than 30 days:                                              ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                           Applicant’s signature

                                                                                               Jason R. Roth, U.S. Postal Inspector
                                                                                                           Printed name and title

Sworn to before me and signed in my presence.
 (Via FaceTime)
Date:     June 19, 2020
                                                                                                             Judge’s signature
                                                                                                        Karen L. Litkovitz
City and state: Cincinnati, Ohio
                                                                                                  United States Magistrate Judge
                                                                                                           Printed name and title
     Case: 1:20-mj-00439-KLL Doc #: 1 Filed: 06/19/20 Page: 2 of 6 PAGEID #: 2




                                         AFFIDAVIT

      I, Jason R. Roth, having been duly sworn, depose and state:

1.    I am a United States Postal Inspector, having been so employed since February 23, 2013.
      I am presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United
      States Postal Inspection Service (“USPIS”) with investigative responsibility for
      southwest Ohio and northern Kentucky. Part of my investigative responsibility involves
      the use of the United States Mail in the illegal transporting of narcotics and other
      dangerous controlled substances and financial proceeds relating thereto.

2.    I completed United States Postal Inspection Service Basic Training in May 2013. The
      training involved narcotic investigation techniques, chemical field tests and training in
      the detection and identification of controlled substances being transported in the United
      States Mail. In addition to this formal training, I have worked since May 2013 with
      various federal, state and local law enforcement agencies in the investigation of the
      transportation of illegal drugs and their identification.

3.    This Affidavit is made in support of a search warrant for the following property, namely a
      package associated with the following United States Postal Service (“USPS”) Priority
      Mail, Tracking Number:

             a.      9505 5100 6143 0167 3395 03 (the “Package”)

      This Affidavit is made in support of a warrant to search the Package for evidence of a
      crime as well as contraband, fruits of a crime or other items illegally possessed in relation
      to the following offense:

      a.     Possession with Intent to Distribute Controlled Substances, in violation of Title
             21, United States Code, § 841.

      Because this Affidavit is submitted in support of the application of the United States to
      search the Package, it does not include every fact known concerning this investigation. I
      have set forth facts and circumstances that I have relied upon to establish probable cause
      to justify the issuance of a warrant to search the Package. The Package is currently being
      held at the USPIS Cincinnati Field Office.

4.    Based on my training and experience, I have become aware that drug traffickers
      frequently use Priority Mail Express and/or Priority Mail, services offered by the USPS,
      to transport narcotics and other dangerous controlled substances. As a result of
      investigations and successful controlled substance prosecutions where Priority Mail
      Express and/or Priority Mail were used, I have learned of certain characteristics
      indicative of other Priority Mail Express and/or Priority Mail items previously identified
      as containing narcotics or other dangerous controlled substances. Some of these
      characteristics include (but are not necessarily limited to or used on every occasion):
      false or non-existent return address, addressee is not known to receive mail at the listed
     Case: 1:20-mj-00439-KLL Doc #: 1 Filed: 06/19/20 Page: 3 of 6 PAGEID #: 3




      delivery address, the package is heavily taped, the package is mailed from a known drug
      source location, labeling information contains misspellings, the label contains an illegible
      waiver signature, unusual odors emanating from the package, and the listed address is
      located in an area of known or suspected drug activity.

5.    On or about June 12, 2020, I identified and intercepted a package from the Cincinnati
      Network Distribution Center.

      The package is further described as:

             Priority Mail, Tracking Number: 9505 5100 4993 0162 3128 32
             Weighing approximately 7 pounds and 10 ounces in brown paper covered box.
             Postage paid for was $61.50.

             Sender:        Kelly Kramer
                            11995 Camden St.
                            Las Vegas NV 89183

             Addressee:     Apexx Management Group
                            124 W 6th St. Apt C.
                            Cincinnati OH 45202

6.    I applied for and was granted a federal search warrant. It was found to contain
      approximately 2.73 kilograms of a green leafy substance which field tested positive for
      marijuana.

7.    On or about June 16, 2020, USPIS received an anonymous tip regarding additional
      packages containing narcotics being sent through the US Mail from Truckee, CA and
      Reno, NV to the Cincinnati, OH area which included the address of 737 W. 6th St.,
      Cincinnati, OH 45203.

8.    On or about June 17, 2020, I identified and intercepted the Package from the Mid City
      Post Office, Cincinnati, OH.

      The Package is further described as:

             Priority Mail, Tracking Number: 9505 5100 6143 0167 3395 03
             Weighing approximately 12 pounds in a brown paper covered box. Postage paid
             for was $107.25

             Sender:        Andrew Davidson
                            10050 Bridge St #3516
                            Truckee CA 96160

             Addressee:     Devon Self Storage
                            737 W 6th St



                                               2
      Case: 1:20-mj-00439-KLL Doc #: 1 Filed: 06/19/20 Page: 4 of 6 PAGEID #: 4




                             Cincinati OH 45203

9.     I observed the Package and reviewed USPS tracking information of the Package, which
       indicated it was mailed from the Truckee Post Office, Truckee, CA 96161. Additionally,
       Cincinati should be spelled Cincinnati. The Package is similarly packaged with brown
       paper as the previous box.

10.    I searched the CLEAR database for the listed return address of the Package: Andrew
       Davidson, 10050 Bridge St #3516, Truckee CA 96160. CLEAR is a public record data
       investigative platform available exclusively to law enforcement and other government
       investigators about people and businesses. 10050 Bridge St is the Truckee Post Office.
       The information obtained from the system indicated there no Andrew Davidson
       associated with that address.

11.    I searched the CLEAR database for the listed addressee of the Package: Devon Self
       Storage, 737 W 6th St, Cincinnati, OH 45203. The information obtained from the system
       indicated there is a business with the name Devon Self Storage associated with that
       address.

12.    On or about June 17, 2020, I arranged for Deputy Nick Poole, Hamilton County Sheriff’s
       Office, to utilize a narcotics canine to check the Package. Deputy Poole and his canine
       “Akim” are a currently certified narcotics team. The team is certified by the Ohio Peace
       Officer Training Commission and the Ohio Office of the Attorney General. Deputy Poole
       reports that “Akim” passed all of his examinations and has successfully located hidden
       drugs in the past and therefore I consider “Akim” to be reliable. I met Deputy Poole at the
       USPIS Cincinnati Field Office, where the Package was placed in a separate office among
       several other similar packages and presented to narcotic canine, “Akim”, who alerted
       positively to the presence or odor of a controlled substance upon the Package. Attached
       herewith, and incorporated by reference, is a photocopy of the narcotic canine handler's
       record of examination.

13.    Based upon my experience and training, this information, along with the positive alert of
       narcotic canine “Akim” is indicative of the Package containing narcotics or proceeds
       relating thereof.




14.    Based upon the information contained in this Affidavit, I believe that there is probable
       cause to believe that the Package will contain evidence and/or contraband, fruits of crime,
       or other items illegally possessed. Therefore, a search warrant to open the Package is
       requested.



                                                3
     Case: 1:20-mj-00439-KLL Doc #: 1 Filed: 06/19/20 Page: 5 of 6 PAGEID #: 5




                                          Further, your Affiant sayeth naught.



                                          ________________________
                                          Jason R. Roth
                                          U.S. Postal Inspector



                                            19
Subscribed and sworn to and before me this _______ day of June, 2020



_________________________________
Karen L. Litkovitz
United States Magistrate Judge




                                             4
Case: 1:20-mj-00439-KLL Doc #: 1 Filed: 06/19/20 Page: 6 of 6 PAGEID #: 6
